DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 4-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (Ito) (Patent/Publication Number US 2017/0306818). 
	Regarding claims 1 and 14, Ito discloses a modular exhaust subsystem (4, 8) (Figure 4) for an internal combustion engine (1) , comprising: a selective catalytic reduction (SCR) catalyst (5); a first exhaust gas sensor (15) and a first temperature sensor (12) arranged to monitor the SCR catalyst (e.g. See Paragraph [0072] In the processing routine in FIG. 5, firstly in the processing of step S201, the ECU 8 obtains the NSR temperature Tnsr and the SCR temperature Tscr. The NSR temperature Tnsr is obtained in the same manner as in the first embodiment. The SCR temperature Tscr is calculated using as parameters the difference between the measurement value of the second temperature sensor 12 and the third temperature sensor 16 and the exhaust gas flow rate. Alternatively, the SCR temperature Tscr may be calculated using as parameters the measurement value of the third temperature sensor 16 and the exhaust gas flow rate.) (e.g. See Paragraphs [0038, 0065, and 0072]); a reductant delivery system (7) arranged to inject a reductant into an exhaust gas feedstream upstream of the SCR catalyst (e.g. See Paragraphs [0064, and 0070-0073]); and a controller (8), operatively connected to the reductant delivery system and in communication with the first exhaust gas sensor and the first temperature sensor (e.g. See Paragraphs [0064-0065, and 0077-0078]); wherein the modular exhaust subsystem (4, 8) has a physical modularity and a control modularity in relation to a base exhaust aftertreatment system (4) (e.g. See Paragraphs [0070-0075, and 0077-0078]); wherein the base exhaust aftertreatment system includes an exhaust aftertreatment device, an engine-out exhaust gas sensor (9), and a second exhaust gas sensor (13) and a second temperature sensor (e.g. 11, 12) that are arranged to monitor the base exhaust aftertreatment system (e.g.. See Paragraph [0067] Therefore, in this embodiment, even when the NSR temperature Tnsr is in the warming-up temperature range and the NOx storage amount Anox in the NSR catalyst 4 is equal to or larger than the aforementioned specific threshold Anoxthr, the rich spike process is not performed if the SCR temperature Tscr is lower than the activation start temperature Tscr1 of the SCR catalyst 5. With this feature, when the NSR temperature Tnsr is in the warming-up temperature range, the rich spike process is performed on condition that the SCR temperature Tscr is equal to or higher than the activation start temperature Tscr1 of the SCR catalyst 5. Therefore, even if the air-fuel ratio of the exhaust gas flowing into the NSR catalyst 4 is adjusted to an air-fuel ratio at which the NOx removal rate with the NSR catalyst 4 is lower than the aforementioned lower limit during the rich spike process, an increase in the amount of NOx that is not removed by the exhaust gas purification apparatus can be prevented. Thus, in this embodiment, the first rich air-fuel ratio A/Fr1 is set to an air-fuel ratio at which the amount of N2O produced in the NSR catalyst 4 is minimized when the NSR temperature Tnsr is in the temperature range equal to or higher than the activation start temperature Tnsr1 of the NSR catalyst and lower than the specific temperature Tthr. The first rich air-fuel ratio A/Fr1 as such is set to, for example, about 13.5. Similarly, the second rich air-fuel ratio A/Fr2 in this embodiment is set to an air-fuel ratio at which the amount of N2O produced in the NSR catalyst 4 is minimized when the NSR temperature Tnsr is in the temperature range equal to or higher than the specific temperature Tthr and lower than the activation completion temperature Tnsr2 of the NSR catalyst 4…. ) (e.g. See Paragraphs [0038-0039, and 0065-0068]); wherein the physical modularity of the modular exhaust subsystem includes the modular exhaust subsystem being configured to be fluidly coupled between the internal combustion engine and the base exhaust aftertreatment system (e.g. See Paragraphs [0038-0039, and 0065-0068]); and wherein the control modularity of the modular exhaust subsystem includes the controller of the modular exhaust subsystem having an instruction set that is executable to control the reductant delivery system to inject the reductant into the exhaust gas feedstream upstream of the SCR catalyst based upon inputs from the first and second exhaust gas sensors, the engine-out exhaust gas sensor, and the first and second temperature sensors (e.g. See Paragraph [0070] Even in the case where the SCR temperature Tscr is equal to or higher than the activation start temperature Tscr1 of the SCR catalyst 5 at the time when the NOx storage amount Anox in the NSR catalyst 4 reaches or exceeds the aforementioned specific threshold Anoxthr while the NSR temperature Tnsr is in the warming-up temperature range, there is a possibility that a portion of NOx that has not been removed in the NSR catalyst 4 during the rich spike process may not be removed by the SCR catalyst 5 either, if the amount Anh3 of NH3 adsorbed in the SCR catalyst 5 is small. To address this problem, in this embodiment, if the amount Anh3 of NH3 adsorbed in the SCR catalyst 5 is smaller than a specific amount Anh3thr at the time when a condition for performing the rich spike process is met, a process of supplying urea solution through the urea addition valve 7 (which will be referred to as the “NH3 supply process”) so as to make the amount Anh3 of NH3 adsorbed in the SCR catalyst 5 larger than or equal to the aforementioned specific amount Anh3thr is performed, and the rich spike process is performed thereafter. The aforementioned condition for performing the rich spike process is that the NSR temperature Tnsr is equal to or higher than the activation start temperature Tnsr1 of the NSR catalyst 4, the SCR temperature Tscr is equal to or higher than the activation start temperature Tscr1 of the SCR catalyst 5, and the NOx storage amount Anox in the NSR catalyst 4 is equal to or larger than the specific threshold Anoxthr. ….) (e.g. See Steps 102-211; Paragraphs [0066-0078]).
	Regarding claim 2, Ito further discloses an engine-out exhaust gas sensor (9, 10) arranged to monitor the exhaust gas feedstream upstream of the SCR catalyst; and wherein the instruction set is executable to control the reductant delivery system to inject the reductant into the exhaust gas feedstream upstream of the SCR catalyst based upon inputs from the engine-out exhaust gas sensor, the first and second exhaust gas sensors, and the first and second temperature sensors (e.g. See Figure 5-6; Paragraphs [0038-0039, and 0072-0079]).
	Regarding claims 4, 16, Ito further discloses wherein the instruction set is executable to control the reductant delivery system to inject the reductant into the exhaust gas feedstream upstream of the SCR catalyst to achieve a target ammonia storage level on the SCR catalyst (e.g. See  Paragraphs [0072-0079]).
	Regarding claims 5, 19, Ito further discloses wherein the first exhaust gas sensor comprises a NOx sensor (15) (e.g. See  Paragraphs [0065-0066, 0072-0079]).
	Regarding claim 6, Ito further discloses wherein the first exhaust gas sensor comprises a wide range air/fuel ratio sensor (e.g. See  Paragraphs [0065-0066, 0072-0079]).
	Regarding claims 7, 17, Ito further discloses wherein the reductant delivery system (7) is arranged to inject urea into the exhaust gas feedstream upstream of the SCR catalyst (e.g. See  Paragraphs [0062-0066]).
	Regarding claim 8, Ito further discloses wherein the reductant delivery system is arranged to inject gaseous ammonia into the exhaust gas feedstream upstream of the SCR catalyst (e.g. See  Paragraphs [0062-0066]).
	Regarding claims 9, 18, Ito further discloses wherein the modular exhaust subsystem is arranged in an underhood location (e.g. See  Paragraphs [0036-0040]).
	Regarding claim 10, Ito further discloses wherein the modular exhaust subsystem is arranged in an underbody location (e.g. See  Paragraphs [0036-0040]).
	Regarding claim 11, Ito further discloses a controllable heating element arranged in the exhaust gas feedstream upstream of the SCR catalyst (e.g. See Paragraph [0069] The heating-up process mentioned above can be carried out by supplying fuel to the NSR catalyst 4 through the fuel addition valve 6 to cause oxidation of fuel in the NSR catalyst 4, thereby heating up the exhaust gas flowing into the SCR catalyst 5 by the reaction heat generated thereby…..In cases where the exhaust gas purification apparatus is equipped with an electric heater capable of heating the SCR catalyst 5, the heating-up process may be performed by heating the SCR catalyst 5 by the heater.) (e.g. See  Paragraphs [0068-0069]).
	Regarding claim 12, Ito further discloses a heating device arranged to transfer heat to the exhaust gas feedstream upstream of the SCR catalyst (e.g. See  Paragraphs [0068-0069]).
	Regarding claim 13, Ito further discloses an oxidation catalyst being arranged upstream of the SCR catalyst (e.g. See Paragraph [0069] The heating-up process mentioned above can be carried out by supplying fuel to the NSR catalyst 4 through the fuel addition valve 6 to cause oxidation of fuel in the NSR catalyst 4, thereby heating up the exhaust gas flowing into the SCR catalyst 5 by the reaction heat generated thereby. …. ) (e.g. See  Paragraphs [0068-0069]).
	Regarding claim 20, Ito further discloses wherein the first exhaust gas sensor (13, 14) is arranged to monitor the exhaust gas feedstream upstream of the SCR catalyst (5) of the modular exhaust subsystem, and wherein the first temperature sensor (11, 12) is arranged to monitor the exhaust gas feedstream upstream of the SCR catalyst of the modular exhaust subsystem (e.g. See  Paragraphs [0037-0038, and 0065-0070]).

Allowable Subject Matter
Claims 3, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Masubushi et al. (Pat./Pub. No. US 2018/0258821), Hass et al. (Pat./Pub. No. US 2020/0095916), Zeng et al. (Pat./Pub. No. US 2014/0017794), Ogushi et al. (Pat./Pub. No. US 2019/0301330), Srinivasan et al. (Pat./Pub. No. US 2020/0362739), and Lack et al. (Pat./Pub. No. US 2014/0127098), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        October 19, 2022